

116 HR 1871 IH: Protect Patriot Parents Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1871IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Carbajal introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo render certain military parents eligible for adjustment of status.
	
 1.Short titleThis Act may be cited as the Protect Patriot Parents Act. 2.Adjustment of status for certain military parentsSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following:
			
				(n)
 (1)In applying this section to an alien described in paragraph (2)— (A)such alien shall be deemed, for purposes of subsection (a), to have been inspected and admitted into the United States; and
 (B)in determining the alien’s admissibility as an immigrant— (i)paragraphs (6)(A), (7)(A), and (9)(B) of section 212(a) shall not apply; and
 (ii)the Secretary of Homeland Security, in the discretion of the Secretary, may waive the application of paragraphs (6)(C), (9)(A), and (9)(C) of section 212(a) if the alien establishes to the satisfaction of the Secretary that the alien does not pose a threat to the public and has not committed any criminal offenses in violation of Federal or State law unrelated to the alien’s status.
 (2)An alien is described in this paragraph if the alien— (A)is a parent of a United States citizen who—
 (i)is or was serving on active duty in the United States Armed Forces or in a reserve component of the United States Armed Forces; and
 (ii)if discharged or released from service in the Armed Forces, was discharged or released under honorable conditions; and
 (B)is the beneficiary of a petition for classification under section 204(a)(1)(A) as an immediate relative (as defined in section 201(b)) by reason of the parental relationship to such citizen..
		